DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Group 1, claim(s) 1-17, drawn to a method, classified in H01L21/30608.
II. 	Group 2, claim(s) 18-20, drawn to a device, classified in H01L27/0886.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the product as claimed can be made by another and materially different process or (2) that the process as claimed can be used to make another and materially different product (MPEP § 806.05(f)). In the instant case, the product of claims 18-20 can be made by a different process from the process of claims 1-8 such as a device can be formed in the following steps:
depositing a protective layer on a source/drain region and a gate mask, the gate mask disposed on a gate structure, the gate structure disposed on a channel region of a substrate, the channel region adjoining the source/drain region; 
etching an opening through the protective layer, the opening exposing the source/drain region; 
depositing a metal in the opening and on the protective layer; and
annealing the metal to form a metal-semiconductor alloy region on the source/drain region. 
Instead of, 
depositing a protective layer on a source/drain region and a gate mask, the gate mask disposed on a gate structure, the gate structure disposed on a channel region of a substrate, the channel region adjoining the source/drain region; 
etching an opening through the protective layer, the opening exposing the source/drain region; 
depositing a metal in the opening and on the protective layer; 
annealing the metal to form a metal-semiconductor alloy region on the source/drain region; and 
removing residue of the metal from the opening with a cleaning process, the protective layer covering the gate mask during the cleaning process.
In addition, the product of claims 18-20 can be made by a different process from the process of claims 9-17 such as a device can be formed in the following steps:
depositing a contact etch stop layer (CESL) on a source/drain region; forming an inter-layer dielectric (ILD) on the CESL; 
forming a contact opening through the ILD and the CESL, the contact opening exposing a top surface of the source/drain region and a sidewall of the CESL; 
after forming the contact opening, expanding the contact opening by etching the ILD with an anisotropic etching process; and 
forming a source/drain contact in the contact opening.
Instead of, 
depositing a contact etch stop layer (CESL) on a source/drain region; forming an inter-layer dielectric (ILD) on the CESL; 
forming a contact opening through the ILD and the CESL, the contact opening exposing a top surface of the source/drain region and a sidewall of the CESL; 
after forming the contact opening, expanding the contact opening by etching the ILD with an isotropic etching process; and 
forming a source/drain contact in the contact opening.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Inventions I and II have acquired a separate status in the art as shown by their different classification.
A telephone call was made to Stephen A. Cortiaus (Reg. No. 74750) on 9/12/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        	


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813